Citation Nr: 1504461	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-26 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, NY


THE ISSUE


Entitlement to reimbursement or payment of unauthorized medical expenses incurred at Lifetime Health Medical Group on September 6, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to October 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision in May 2010 from a VA Medical Center 

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) includes a December 2014 brief from the Veteran's representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2010  the Veteran asserted that the treatment he received on Sunday, September 6, 2009 at the Lifetime Health Medical Group was on an emergent basis because he had a fever, blurred vision, trouble standing, lung congestion and the nearby VA medical facility was closed until Tuesday September 8, 2009 as it was Labor Day weekend.  In the instant case, further development is necessary for the following reasons.  

First, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have not been met.  Second, a copy of outstanding records need to be associated with the claims file.  Third, it appears that the AOJ adjudicated the Veteran's claim under 38 U.S.C.A. § 1725 for reimbursement of emergency services for a nonservice-connected disability and under 38 U.S.C.A. § 1728 for reimbursement of emergency services for a service-connected disability.  However, the June 2010 Statement of the Case only provided regulations pertaining to 38 U.S.C.A. § 1728 and on remand the Veteran should be provided with all applicable laws and regulations.  See 38 C.F.R. § 19.29.  Lastly, an opinion needs to be obtained from a VA health-care professional to determine whether the Veteran on September 6, 2009 was in need of emergent care and whether his symptoms aggravated his service-connected right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance and authorization obtain any outstanding private treatment records from Lifetime Health Medical Group on September 6, 2009, to include his check-in form (which the Veteran referenced in his June 2010 Form 9 Appeal).  Associate with the file these records along with the Veteran's original claim for reimbursement and the initial May 2010 decision that denied this claim (there is a reprinted decision in the file dated in June 2010).  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. Ensure compliance with all VCAA notice and assistance requirements.  Ensure that the Veteran is furnished proper notice including notice of (a) the information and evidence not of record that is necessary to substantiate his claim of entitlement to reimbursement or payment of unauthorized medical expenses for a nonservice-connected disability pursuant to 38 U.S.C.A. § 1725 and a service-connected disability pursuant to 38 U.S.C.A. § 1728, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Veteran is expected to provide.  The letter should also advise the Veteran of the evidence necessary to establish disability ratings and an effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

3. Document whether a VA medical facility was feasibly available on September 6, 2009 to include the distance between the VA medical facility and Lifetime Health Medical Group.

4. Arrange for the medical records of the Veteran's care at the Lifetime Health Medical Group on September 6, 2009 to be reviewed by a VA health-care professional to determine the following under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120: 

a). Whether the Veteran's condition on September 6, 2009 manifested by fever, blurred vision, trouble standing, and lung congestion is a condition a prudent person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

b). Whether an attempt to use the nearest VA facility would not have been considered reasonable by a prudent person; and, 

c). Whether the Veteran's fever, blurred vision, trouble standing, lung congestion, and any other symptoms treated at the Lifetime Health Medical Group on September 6, 2009 were associated with and held to be aggravating his service-connected right shoulder disability.

5. After the above development has been completed adjudicate the claim under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  If the benefit is not granted under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120, then adjudicate the claim under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002, addressing the following: 

a). Whether the Veteran filed a timely claim for payment or reimbursement for unauthorized medical care for an nonservice-connected disability pursuant to 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1004(d)?

b). Ensure that any outstanding VA medical records have been associated with the claims folder and confirm whether the Veteran was enrolled in the VA health care system and had he received medical services within the 24-month period prior to the emergency treatment? 

c). Does the Veteran have any other coverage under a health-plan contract for emergency treatment? 

d). Does the Veteran have contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider? 

6. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC)
.  The SSOC must include a summary of the applicable laws and regulations, to specifically include 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 and 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002, and a discussion of how such laws and regulations affect the determination.  Then provide the Veteran an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

